Case 2:21-cv-03418-DRH-AYS Document 1-1 Filed 06/17/21 Page 1o0f 6 PagelD#: 5

EXHIBIT A
ee el ae ee eae ae ed ef ee ow ae ae

NYSCEF pocCagé, 2121-cv-03418-DRH-AYS Document 1-1 Filed OG/17T21 PaG@enetbpPaeHe#: Ge /24/2021

SUPREME COURT OF THE STATE OF NEW YORK Index No.
COUNTY OF SUFFOLK Date Filed:

 

RITA HETEY, Plaintiff designates Suffolk
County as the place of trial
Plaintiff,
The basis of venue is
-against- plaintiff's residence

SUMMONS

WHOLE FOODS MARKET GROUP, INC., Plaintiff resides at
52 San Rafael Ave.
Holbrook, New York
Defendant.

 

County of Suffolk

To the above named Defendant:

You are hereby summoned to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the plaintiff's attorney within 20 days after the service of this summons, exclusive
of the day of service (or within 30 days after the service is complete if this summons is not
personally delivered to you within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the relief demanded in the complaint.

Defendant's address:

WHOLE FOODS MARKET GROUP, INC.: Defendant's Insurance.:
c/o CT CORPORATION SYSTEM UNKNOWN
28 Liberty St.
New York, NY 10005
SIBEN & SIBEN, LLP
Attorneys for Plaintiff
Office and Post Office Address
90 East Main Street

Bay Shore, New York 11706
(631) 665-3400
File No.: 12/11/20 B

SEND TO YOUR INSURANCE COMPANY PROMPTLY

Taf &
ae ee ee Dr ee tw et at oo te eel

NYSCEF DocCag®, 2121-cv-03418-DRH-AY Document 1- 1 Pageck Pith RAGE # 0b /24/2021

   

 

AGF/tv
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK
---- -- ----X
RITA HETEY,
Plaintiff, COMPLAINT
-against- Index No.
WHOLE FOODS MARKET GROUP, INC.,
Defendant.
--- nonn--n- x

 

Plaintiff, complaining of the defendant by her attorneys, SIBEN & SIBEN, LLP,
respectfully alleges, upon information and belief:

FIRST: That, at all times heremafter mentioned, defendant, WHOLE FOODS MARKET
GROUP, INC., was a domestic corporation duly organized and existing under and by virtue of
the laws of the State of New York.

SECOND: That, at all times hereinafter mentioned, defendant, WHOLE FOODS
MARKET GROUP, INC., was a foreign corporation authorized to do business in the State of
New York.

THIRD: That, at all times hereinafter mentioned, defendant, WHOLE FOODS MARKET
GROUP, INC., was a partnership or other unincorporated entity authorized to do business in the
State of New York.

FOURTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS
MARKET GROUP, INC., was the owner and/or one of the owners of a certain
supermarket/grocery store located at 120 New Moriches Rd., Lake Grove, County of Suffolk,

State of New York.

2 nF &
ee ee we eee ey

NYSCEF DocCaS@, 2121-cv-03418-DRH-AYS Document 1-1 Filed 06/17/21 Page: 4attipPaeee-#: ®/24/2021

FIFTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS MARKET
GROUP, INC., its agents, servants and/or employees operated a certain supermarket/grocery
store located at 120 New Moriches Rd., Lake Grove, County of Suffolk, State of New York.

SIXTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS MARKET
GROUP, INC., its agents, servants and/or employees managed a certain supermarket/grocery
store located at 120 New Moriches Rd., Lake Grove, County of Suffolk, State of New York.

SEVENTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS
MARKET GROUP, INC., its agents, servants and/or employees controlled a certain
supermarket/grocery store located at 120 New Moriches Rd., Lake Grove, County of Suffolk,
State of New York.

EIGHTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS
MARKET GROUP, INC., its agents, servants and/or employees maintained a certain
supermarket/grocery store located at 120 New Moriches Rd., Lake Grove, County of Suffolk,
State of New York.

NINTH: That, at all times hereinafter mentioned, defendant, WHOLE FOODS MARKET
GROUP, INC., invited members of the general public to the aforesaid premises for business
purposes.

TENTH: That, on the 11" day of December, 2020, while the plaintiff was lawfully at the
aforesaid location, she was caused to be propelled to the ground and become seriously injured

due to the carelessness, recklessness and negligence of the defendant, its agents, servants and/or

employees.

2nFf a
 
 

NYSCEF DO

ELEVENTH: That the defendant, its agents, servants and/or employees were careless,
reckless and negligent in the ownership, operation, maintenance, management, supervision and
control of the aforesaid supermarket; in carelessly, recklessly and negligently causing, allowing
and/or permitting the plaintiff to be propelled to the floor and become injured; in carelessly,
recklessly and negligently causing, allowing and/or permitting the plaintiff to trip and fall and
become injured; in failing to provide plaintiff with a safe place to walk; in carelessly, recklessly
and negligently causing, allowing and/or permitting the boxes to be strewn about the floor,
creating a hazard and a trap in carelessly, recklessly and negligently causing, allowing and/or
permitting the floor thereat to be slick and slippery, creating a hazard and a trap; in carelessly,
recklessly and negligently causing, allowing and/or permitting foreign substances to be and
remain on the floor thereat; in failing to maintain the aforesaid supermarket in a safe and proper
manner, in failing to expeditiously mop up spills; in failing to make timely inspections of the
aforesaid area which would have disclosed the dangerous and defective condition existing
thereat; in failing to foresee this incident; in failing to post signs, notices and/or other warnings
of the dangerous and defective condition existing thereat; in failing to erect barricades, fences,
ropes, cones or other safety devices for the proper protection of plaintiff and others; that
defendants knew, or by reasonable inspection thereof, should have known of the dangerous and |
defective condition existing thereat and failed to repair and/or remedy the same; in carelessly,
recklessly and negligently causing, allowing and/or permitting the aforesaid condition to be and
remain for a long and unreasonable length of time under the circumstances then and there
existing; in failing in their non-delegable duties to the plaintiff herein; and, in other ways, acted

in a careless, reckless and negligent manner.

A nf &
ees ed oe er Bar a ee Sw ae ee pee hel et fe et et - aay

NYSCEF Do&.age .2'21-cv-03418-DRH-AYS Document 1-1 Filed 06/17/21 Pad@s6rahverPagsdaet 49/24/2021

TWELFTH: That, at all times hereinafter mentioned, defendant had actual, constructive
and/or written notice of the aforesaid dangerous and defective condition.

THIRTEENTH: That by reason of the premises, the plaintiff was rendered sick, sore
maimed and disabled; and she was injured, bruised and wounded about her head, body and
limbs; and upon information and belief, some of her injuries are of a permanent nature and
character; and she has suffered and continues to suffer physical pain and mental anguish; and she
has been incapacitated, all to his damage in a sum in excess of the monetary limits of any lower
courts.

FOURTEENTH: That this action falls within one or more of the exceptions set forth in
C.P.L.R. 1602.

WHEREFORE, plaintiff, RITA HETEY, demands judgment against the defendant in a
sum in excess of the monetary limits of any lower courts, together with the costs and

disbursements of this action.

SIBEN & SIBEN, LLP

  

By:

  

STEPHEN G. SIBEN (
ANDREW B. SIBEN'()
JACQUELINE SIBEN\( )
MARK A. RUDNER ()

Attomeys for Plaintiff

RITA HETEY

Office & P.O. Address

90 East Main Street

Bay Shore, New York 11706

(631) 665-3400

File No: 12/11/20 B

Bonf a
